 



Exhibit 10.60
AMENDED AND RESTATED LINE OF CREDIT NOTE

$50,000,000   Denver, Colorado     February 2, 2006

     FOR VALUE RECEIVED, the undersigned JOHN B. SANFILIPPO & SON, INC., a
Delaware corporation (and successor in interest to Sunshine Nut Co., Inc. and
Quantz Acquisition Co., Inc.), (collectively, the “Borrower” whether one or
more) promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION
(hereinafter referred to as “Lender”), at such place as U.S. Bank National
Association, as agent for the Lender, may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Fifty Million Dollars ($50,000,000) or so much thereof as may be advanced and
be outstanding, together with interest on any and all principal amounts
outstanding calculated in accordance with the provisions set forth below. This
Amended and Restated Note (this “Note”) is issued under that certain Credit
Agreement dated as of March 31, 1998 (as amended, supplemented, restated or
otherwise modified and in effect from time to time, the “Credit Agreement”)
between Borrower, U.S. Bank National Association, a national banking
association, as agent (the “Agent”), Lender and the other lenders identified
therein (collectively the “Lenders”).
     Capitalized terms used and not defined herein shall have the meanings given
to such terms in the Credit Agreement.
     The outstanding Loans hereunder shall be maintained as Prime Rate Loans,
LIBOR Rate Loans, or Overnight Funds Rate Loans as more fully provided in the
Credit Agreement. The Borrower shall have the right to make prepayments of
principal only in accordance with the Credit Agreement.
     Borrower shall pay interest on the unpaid principal amount of each Loan
made by the Lender from the date of such Loan until such principal amount shall
be paid in full, at the times and at the rates per annum set forth in the Credit
Agreement.
     The unpaid balance of this obligation at any time shall be the total
amounts advanced hereunder by the Lender, together with accrued and unpaid
interest, less the amount of payments made hereon by or for the Borrower, which
balance may be endorsed hereon from time to time by the Lender.
     In addition to the repayment requirements imposed upon the Borrower under
the Credit Agreement, together with the agreements referred to therein, the
principal and interest owing under this Note shall be due and payable in full on
the Maturity Date, without presentment, demand, protest or further notice
(including without limitation, notice of intent to accelerate and notice of
acceleration) of any kind, all of which are expressly waived by the Borrower.
Time is of the essence hereof.

 



--------------------------------------------------------------------------------



 



     Interim payments made by Borrower pursuant to and in accordance with the
Credit Agreement shall be applied as provided therein.
     Should any Matured Default occur, then all sums of principal and interest
outstanding hereunder may be declared immediately due and payable in accordance
with the Credit Agreement, without presentment, demand or notice of dishonor,
all of which are expressly waived, and the Lender shall have no obligation to
make any further Loans pursuant to the Credit Agreement.
     This Note (i) in part, re-evidences and amends and restates in its
entirety, that certain Line of Credit Note dated as of March 7, 2005 in the
original principal amount of Thirty Million and One and 50/100 Dollars
($30,000,001.50) made by the Borrower in favor of the Lender (the “Original
Note”) and (ii) in part, evidences new Loans being made by the Lender to the
Borrower under and pursuant to the Credit Agreement. The Borrower hereby
acknowledges that the indebtedness evidenced by the Original Note is a
continuing indebtedness of the Borrower and that this Note is being issued in
substitution thereof and not as a release or novation thereof.
     This Note shall be construed in accordance with the laws of the State of
Colorado.

                              JOHN B. SANFILIPPO & SON, INC., a            
Delaware corporation ATTEST:            
 
               
By
  /s/ Jeffrey Sanfilippo       By   /s/ Michael J. Valentine
 
               
 
  Its Exec. Vice President           Its CFO

- 2 -